DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 requires “(1 mm X 1 mm)”.  The inclusion of parentheses renders the claim indefinite because it is unclear whether the applicant intends these limitations to be a part of the claim.

Allowable Subject Matter
Claims 1 and 3-15 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, known by JP 2017-132123, teaches a transfer material that can improve adhering property to an image support part without deteriorating recording property [abs].  JP’123 teaches an ink reception layer 53 is a void absorption type, while an adhesion layer 1012 is provided dispersedly at a surface of the ink reception layer 53 so that an exposed part 1001 is left at the surface of the ink 
    PNG
    media_image1.png
    286
    373
    media_image1.png
    Greyscale
reception layer 53 [Fig1].







JP ‘123 fails to teach wherein an ink receiving layer has a dendritic shape, which is a radially sloping structure extending from a center to a periphery with a point on the surface as the center.  JP ‘123 does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught ink reception layer, to the specific claimed decorative material comprising a substrate layer, and ink receiving layer, and a printed layer wherein the ink-receiving layer comprises an ink-receiving layer of an acrylic resin composition having a dendritic shape, which is a radially sloping structure extending from a center to a periphery with a point on the surface as the center; and an average size of ink droplets present in a unit area of 0.1 cm2 when 10observing the surface with an optical microscope is 50 pm or less as required by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.
	Other art of record, JP 5467302, teaches an UV curable resin composition and an aesthetic coating with which it is possible to apply beautiful design with a three dimensional appearance without any special processes regardless of the heat resistance of the object to be coated; the UV curable resin composition comprise acrylate based compounds and a photoinitiator [abs].  JP ’302 teaches the aesthetic coating comprises a coating layer having a mesh design [abs].
JP ‘302 fails to teach wherein an ink receiving layer has a dendritic shape, which is a radially sloping structure extending from a center to a periphery with a point on the surface as the center.  JP ‘302 does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught aesthetic coating, to the specific claimed decorative material comprising a substrate layer, and ink receiving layer, and a printed layer wherein the ink-receiving layer comprises an ink-receiving layer of an acrylic resin composition having a dendritic shape, which is a radially sloping structure extending from a center to a periphery with a point on the surface as the center; and an average size of ink droplets present in a unit area of 0.1 cm2 when 10observing the surface with an optical microscope is 50 pm or less as required by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.
JP 2015-047857 teaches a base film, an ink receiving layer, and a colored layer, wherein the ink receiving layer contains a filler and voids [clms]. JP ‘857 fails to teach wherein an ink receiving layer has a dendritic shape, which is a radially sloping structure extending from a center to a periphery with a point on the surface as the center.  JP ‘857 does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught ink receiving layer having a filler and voids, to the specific claimed decorative material comprising a substrate layer, and ink receiving layer, and a printed layer wherein the ink-receiving layer comprises an ink-receiving layer of an acrylic resin composition having a dendritic shape, which is a radially sloping structure extending from a center to a periphery with a point on the surface as the center; and an average size of ink droplets present in a unit area of 0.1 cm2 when 10observing the surface with an optical microscope is 50 pm or less as required by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767